Title: From Thomas Jefferson to John Paul Jones, 26 December 1787
From: Jefferson, Thomas
To: Jones, John Paul



Wednesday Dec. 26. 1787.

Mr. Jefferson’s compliments to Commodore Jones and returns him the book he was so good as to give him the perusal of. He incloses him a letter he has just received, and asks his information as to the justice of the claim. He will be obliged now to occupy himself some two or three days about commercial arrangements just now made at Versailles and which he must translate, have printed, and accompany with observations letters &c. to America by a ship to sail tomorrow sennight for New York. He will endeavor not withstanding to get on in the Danish business as soon as possible.
